Citation Nr: 1234572	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  06-39 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to March 14, 1995, for the granting of service connection for a bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from August 1966 to March 1968.  

This matter comes to the Board of Veterans' Appeals, hereinafter the Board, on appeal from a June 2005 rating decision by the Bay Pines, Florida, Appeals Management Center Resource Unit of the Department of Veterans Affairs (VA).  In that action, the agency of original jurisdiction (AOJ) granted the appellant's claim for entitlement to service connection for a bipolar disorder.  A 100 percent disability rating was awarded and an effective date of March 14, 1995, was assigned.  The appellant has expressed disagreement with the effective date that has been assigned and has appealed to the Board for review.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The record reflects that in conjunction with his claim for benefits, the appellant has requested the opportunity to provide testimony before a Veterans Law Judge (VLJ).  As such, a hearing was scheduled for June 2007.  Nevertheless, many weeks prior to his hearing, the appellant contacted the VA and asked that his hearing be rescheduled due to health reasons.  Since that time, the appellant's hearing has been postponed and rescheduled on a number of occasions.  The reasons given for the postponements have included a slow recovery from open-heart surgery, the care of his elderly parents, the death of a parent, and the immediate care of a parent who is frail and elderly.  To support his requests, the appellant has provided written statements along with medical information showing the health of his parents.  The appellant has once again respectfully requested another opportunity to provide testimony before the Board.  

The applicable regulations provide that a request for a change in hearing date can be submitted at any time up to two weeks prior to the scheduled hearing if good cause is shown.  38 C.F.R. § 20.704 (2011).  Examples of good cause include illness of the appellant, difficulty in obtaining necessary records, and unavailability of a necessary witness.  Id.  Additionally, if the appellant fails to appear for his scheduled hearing, the hearing can be rescheduled if the appellant shows good cause and the cause for the failure to appear arose under such circumstances that a timely request for a postponement could not have been submitted prior to the scheduled hearing date.  Id. 

Here, the Board finds that the appellant's poor health, the death of a parent, and the care of an elderly, infirm parent are good causes to once again reschedule his hearing.  Accordingly, the appellant's request to reschedule his hearing is granted, and the case will be remanded to the RO to schedule the appellant for the next available Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a travel Board hearing in the order that the request was received, and provide the appellant with timely notice of his scheduled hearing.  The travel Board hearing, either an in-person hearing or videoconference, should not be scheduled until February or March of 2013.  After a hearing is conducted, or if the appellant withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.  

The RO should specifically inform the appellant, along with his accredited representative, that when a hearing before the Board is scheduled and if the appellant fails to appear for that hearing, no further requests for another hearing will be granted unless good cause is shown or a motion to reschedule is received within 15 days of that hearing.  38 C.F.R. § 20.702(d) (2011).  The appellant is strongly reminded that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In other words, it is incumbent upon the appellant to attend the hearing because, in all likelihood, and unless extremely good cause is given, if the appellant does not show for the next hearing, another hearing will not be scheduled for him, and the Board will proceed with the adjudication of his claim for benefits.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


